Title: To Thomas Jefferson from David Higginbotham, 7 September 1824
From: Higginbotham, David
To: Jefferson, Thomas


Dear Sir
Morven
7th September. 1824
I have Just returned from the Springs after an absence of 4 or 5 Weeks, and had concluded, since you was here, that as the last settlement between us has been, standing some time it may be best for all parties to make a new and now, agreeable to the Papers here with the bond you can sign and return to me, and the old one will be sent you as stated in the a/cI am Dear SirD. H.